Citation Nr: 0030960	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-12 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 40 percent evaluation for 
lumbosacral spine degenerative joint and disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from April 1944 to January 
1947 and from August 1948 to May 1972.  In November 1997, the 
St. Petersburg, Florida, Regional Office (RO) proposed to 
reduce the disability evaluation for the veteran's 
service-connected lumbosacral spine joint changes from 40 to 
20 percent.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision which effectuated the proposed reduction as of May 
1, 1998.  The veteran has been represented throughout this 
appeal by the American Legion.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  No improvement of the veteran's lumbosacral spine 
disorder was identified by the RO.  


CONCLUSION OF LAW

The 40 percent evaluation for lumbosacral degenerative and 
disc disease is restored.  38 C.F.R. § 3.344(c) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed 
by regulations promulgated by the Secretary of the Department 
of Veterans Affairs (VA).  Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 280 (1992).  The provisions of 38 C.F.R. § 3.344 
(2000) direct, in pertinent part, that:

(a)	Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and Department of Veterans 
Affairs regulations governing disability 
compensation and pension.  It is 
essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  ...  Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  ...

Although subsection c provides that the above applies to 
ratings that have been in effect for long periods of time.  
Otherwise, reexamination disclosing improvement will warrant 
reduction.  38 C.F.R. § 3.344(c).  The United States Court of 
Appeals for Veterans Claims (Court) has directed that: 

Thus, in any rating-reduction case not 
only must it be determined that an 
improvement in a disability has actually 
occurred but also that that improvement 
actually reflects an improvement in the 
veteran's ability to function under the 
ordinary conditions of life and work.  
Brown (Kevin) v. Brown, 5 Vet. App. 413, 
421 (1993).  

In November 1997, the RO proposed to reduce the evaluation 
for the veteran's lumbosacral spine degenerative joint 
changes based upon the report of an October 1997 routine VA 
examination for compensation purposes.  While noting the 
veteran's current clinical findings, the RO made no 
determination as to whether the veteran's lumbosacral spine 
disorder had improved.  In February 1998, the RO effectuated 
the proposed reduction as of May 1, 1998.  The RO again 
identified no specific improvement in the veteran's 
lumbosacral spine disorder.  In May 1998, the RO issued a 
statement of the case to the veteran and his accredited 
representative which neither addressed the provisions of 38 
C.F.R. § 3.344 nor identified any improvement in the 
veteran's service-connected lumbosacral spine disorder.  In 
March 1999 and August 2000, the RO issued supplement 
statements of the case to the veteran and his accredited 
representative which neither addressed the provisions of 38 
C.F.R. § 3.344 nor identified any improvement in the 
veteran's service-connected lumbosacral spine disorder.  

In reviewing the procedural record, the Board observes that 
the RO failed to specifically identify any improvement of the 
veteran's lumbosacral spine disorder.  Indeed, the RO merely 
noted that the veteran did not met the criteria for a 40 
percent evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295.  This is the exact defect that 
was identified by the Court in Brown.  In the absence of a 
specific finding of improvement, the Board concludes that the 
reduction of the evaluation for the veteran's lumbosacral 
spine degenerative joint changes was improper.  38 C.F.R. 
§ 3.344 (2000).  Therefore, the 40 percent evaluation is 
restored.
 

ORDER

A 40 percent evaluation for lumbosacral spine degenerative 
joint and disc disease is restored.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 5 -


- 1 -


